Citation Nr: 1503781	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-17 796A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York




THE ISSUE

Entitlement to educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program (MGIB-SR).




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is shown by the record to have served in the Army Reserves from September to November 2006 and from December 2006 to October 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

Educational benefits are available to members of the Selected Reserve under the MGIB-SR (Chapter 1606 of Title 10, United States Code).  To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30.  38 C.F.R. § 21.7540(a).

Eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.  Laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

The record reflects that the appellant was originally granted eligibility to educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the MGIB-SR, effective February 22, 2007, but that such eligibility was suspended as of January 17, 2008 due to a pending unsatisfactory participation decision.  On his July 2012 VA Form 9, the appellant indicated that he had been given erroneous orders and that he did indeed serve the remainder of his six-year contract after re-affiliating with the Reserves.  The record is not clear whether or not the Department of Defense (DOD) records have been updated so as to reflect that the appellant re-affiliated with the Reserves.  Clarification of this matter, to include verification of his current Reserve status, is necessary.

In addition, the Board notes that a copy of the September 2010 administrative decision (which denied entitlement to the benefit sought) is not associated with the record.  A copy of such decision must be secured for the record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must secure for the record a copy of the September 2010 administrative decision which denied entitlement to the benefit sought.  If such decision is unavailable, the reason must be explained for the record (and a reconstructed duplicate must be prepared for the record).

2.  The AOJ should secure from DOD a copy of the determination regarding the appellant's eligibility for Chapter 1606 educational assistance benefits as of February 22, 2007, as well as a copy of the determination suspending eligibility for such benefits as of January 17, 2008.  The DOD should be asked to clarify whether the appellant re-affiliated with the Reserve service and to provide verification of his current Reserve status.  Thereafter, the DOD must determine whether the appellant is eligible for Chapter 1606 benefits.  If the determination is negative, DOD should be asked to provide an explanation of the determination and copies of all documents considered.  All requests for records, and their responses, should be clearly documented in the record.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

